Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chijioke Akamiro appeals the district court’s order granting State Farm Fire and Casualty Company’s unopposed motion under Fed.R.Civ.P. 55 for a default judgment in this action for a declaratory judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. State Farm Fire and Cas. Co. v. Akamiro, No. 2:13-cv-00055-MSD-DEM (E.D.Va. July 19, 2013). We dispense with oral argument because the facts and legal contentions aré adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.